Citation Nr: 9906557	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for sinusitis, post-
operative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1988 to September 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's request 
for an increased (compensable) rating for sinusitis.  A 
notice of disagreement was received in June 1996, and a 
statement of the case was issued in June 1996.  The veteran's 
substantive appeal was received in July 1996.

In August 1996, the RO increased the veteran's rating for 
sinusitis to 10 percent disabling effective June 19, 1995.  
However, since there has been no clearly expressed intent to 
limit the appeal on this issue to entitlement to a specified 
disability rating, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating for the veteran's sinusitis 
remains in appellate status.

In July 1998 the Board remanded the case for the purpose of 
affording the veteran a video conference hearing before a 
member of the Board.  The hearing took place in November 
1998.


REMAND

Supplemental statements of the case refer to sinus surgery on 
March 12, 1997.  However, it does not appear that any records 
associated with such a surgical procedure are associated with 
the claims file.  The file also includes reference to nasal 
surgery in April 1997, and it is not clear whether there is 
confusion as to the date of surgery or two separate surgical 
procedures.  The referenced sinus surgery is relevant to the 
issue on appeal and clarification and appropriate development 
is necessary to ensure a complete record for appellate 
review. 

The Board also notes that in testimony offered at the 
November 198 Board hearing, the veteran indicated that he had 
not been receiving outpatient treatment, but that he had been 
receiving prescription medication from VA.  He also indicated 
that he was in the process of seeking outpatient treatment 
and that he was willing to report for a VA examination.  
Given the fact that the veteran has apparently undergone two 
surgical procedures involving his sinuses and his testimony 
that he is essentially taking medication continuously, the 
Board believes it appropriate to schedule the veteran for an 
appropriate examination to ascertain the current severity of 
his service-connected sinusitis disability. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  All VA medical records documenting 
treatment (including surgery and 
prescriptions for medications) since 1996 
which are not already of record should be 
associated with the claims file.  
Specifically, all records associated with 
the reported March 12, 1997, sinus 
surgery and follow-up care should be 
located and made of record.  A list of 
medications prescribed for the veteran's 
sinus disability and dates should be 
associated with the claims file.  Any 
private medical records associated with 
any claimed surgical procedures involving 
the sinuses or nose should be requested 
and made of record. 

2.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination for the 
purpose of ascertaining the severity of 
his sinus disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should clear report all subjective 
complaints (included claimed frequency of 
episodes of sinusitis) and all clinical 
findings.  If possible, the examiner 
should offer an opinion as to whether 
clinical findings are consistent with the 
veteran's report of symptoms and 
frequency.

3.  After completion of the above, the RO 
review the expanded record and determine 
whether an increased rating is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The purpose of this remand is to ensure that all pertinent 
records in VA's possession are available for review, and to 
assist the veteran with the development of evidence in 
connection with his claim.  The Board intimates no opinion as 
to the eventual determination to be made.  The veteran is 
free to submit additional evidence in support of his appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


